DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/23/2021 has been considered by the examiner.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In the instant case Applicant’s use of the normally intended closed language of “consisting of” does not in fact provide closed language and does not change the scope of the claim or  provide a different composition since the term of consisting of is applied to only one component whereas the overall composition is recited as “containing” which allows for any other constituent components thus rendering the “consisting of” language non-limiting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite “a steel sheet” in lines 1 and 2, which do not appear to be the same as one comprises the other, and further references “the surface of the steel sheet” in line 21.  It is not clear to which “steel sheet” “the surface of the steel sheet” refers, the plated sheet or the steel sheet under the plating layer.  Therefore it is not possible to determine the position of the surface layer region. For purposes of furthering prosecution the examiner interprets as either steel sheet.  Correction and clarification is required.  Claim 2 is rejected as being dependent to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al (US 2015/0030879) in view of Takeda et al (US 2018/0023155 A1) further in view of Tafreshi et al “Comparative study on structure, corrosion properties and tribological behavior of pure Zn and different Zn-Ni alloy coatings”.
Regarding claims 1-3, the limitation “for hot stamping” is considered intended use and is not afforded patentable weight.  Kosaka teaches a sheet steel with a composition including by mass %, C: 0.055% to 0.15%, Si: not more than 0.2%, Mn: not more than 1.3%, P: not more than 0.03%, S: not more than 0.007%, Al: not more than 0.1 %, N: not more than 0.01%, and Ti: 0.14% to 0.30%, the balance comprising Fe and inevitable impurities with the contents of niobium and boron as impurities limited to Nb: less than 0.03% and B: less than 0.0005% [Abstract] with an alloyed Zn plating layer on the surface of the steel sheet [0036] and [0038].  
  Kosaka does not teach the exact steel composition as claimed, the Zn alloy plating composition with an adhesion amount of 10 g/m2 to 90 g/m2 or wherein, in a surface layer region, which is a region from the surface of the steel sheet to a position at a depth of 50 μm from the surface, 80% or more by area¾ of grains having an average crystal orientation difference of 0.4° to 3.0° are included inside grains surrounded by grain boundaries having an average crystal orientation difference of 5° or more.  
However, the composition of Kosaka significantly overlaps the claimed composition as recited in claims 1-3.  Additionally, Takeda teaches providing a substantially similar steel sheet with a metallographic structure having an average value of crystal orientation difference in a region surrounded by a boundary in which crystal orientation difference is 15° or more is 0.5° or more and less than 3.0°, is 80.0% or more throughout the sheet and thus to a position at a depth of 50 µm from the surface of the steel sheet and teaches that by controlling a crystal orientation difference of a region surrounded by a boundary in which a crystal orientation difference is 15° or more to be in an appropriate range, it is possible to improve the 0.2% proof stress.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of Kosaka overlapping the instant claimed composition with the structure of Takeda since overlapping ranges are considered prima facie obvious and to provide a steel sheet with an improved 0.2% proof stress.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Additionally, Tafreshi teaches Zn-Ni alloy coatings used to protect steel parts to provide high corrosion resistance and flexibility along with low hydrogen embrittlement possibility and protection against corrosion. Tafreshi teaches microhardness of the coatings was improved by increasing their Ni percentage to 17%. and Zn-14 wt% Ni coating had the lower wear loss and friction coefficient [Abstract and introduction p 263].  Although Tafreshi does not explicitly teach an adhesion amount of 10 g/m2 to 90 g/m2, Tafreshi teaches the friction force in tribosystems usually results from the adhesion between counterparts and the coefficients of friction of the alloy samples decrease with increment of their Ni content up to 14 wt% and further increasing the Ni percent to 17 wt% increases the friction coefficient thereby indicating an increase in the adhesion.   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a Zn- 14-17% Ni alloy as the Zn alloy coating of Kosaka to provide high corrosion resistance and flexibility along with low hydrogen embrittlement possibility and protection against corrosion and to adjust the % Ni to adjust the microhardness and wear loss as well as the adhesion amount.  As to the specific adhesion amount, it is found to be an inherent characteristic of the coating comprising all the claimed elements.  Since the prior art does disclose a coating composition comprising substantially the same elements or components as that of the applicant, it is contended that the coating of the prior art is capable of delivering the same adhesion level.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the adhesion amount), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784